1                              UNITED STATES DISTRICT COURT
2                                     DISTRICT OF NEVADA
3     FRANK MACIAS,                                        Case No. 3:19-cv-00310-MMD-WGC
4                                            Plaintiff                    ORDER
5            v.
6     STATE OF NEVADA, et al.,
7                                       Defendants
8
9    I.     DISCUSSION

10          On September 12, 2019, Plaintiff filed a motion to receive a file-stamped copy of

11   his original civil rights complaint (ECF No. 8). The Court grants the motion and will send

12   Plaintiff a courtesy copy of the complaint.

13          In the motion, Plaintiff appears to be confused about e-filing institutions. (Id. at 1-

14   2). The Court notes that, only Northern Nevada Correctional Center (“NNCC”) and

15   Lovelock Correctional Center (“LCC”) have the capability to electronically file documents

16   in prisoner civil rights cases with the Court. See U.S. District Court District of Nevada’s

17   Third Amended General Order No. 2012-01. When an inmate is housed at an institution

18   that does not have e-filing capabilities, that inmate must use the U.S. mail to submit filings

19   to the Court.

20          Additionally, according to the Nevada Department of Corrections (“NDOC”) inmate

21   database, Plaintiff is housed at Warm Springs Correctional Center (“WSCC”), a non e-

22   filing institution. However, Plaintiff has not updated his mailing address with the Court.

23   The Court notes that pursuant to Nevada Local Rule of Practice IA 3-1, a “pro se party

24   must immediately file with the court written notification of any change of mailing address,

25   email address, telephone number, or facsimile number. The notification must include

26   proof of service on each opposing party or the party’s attorney. Failure to comply with this

27   rule may result in the dismissal of the action, entry of default judgment, or other sanctions

28   as deemed appropriate by the court.” Nev. Loc. R. IA 3-1. This Court grants Plaintiff
1    thirty (30) days from the date of entry of this order to file his updated address with this
2    Court. If Plaintiff does not update the Court with his current address within thirty (30) days
3    from the date of entry of this order, the Court will dismiss this action without prejudice.
4    II.    CONCLUSION
5           For the foregoing reasons, IT IS ORDERED the motion for a copy of the complaint
6    (ECF No. 8) is granted. The Clerk of the Court will send Plaintiff a courtesy copy of his
7    complaint (ECF No. 1-1).
8           IT IS FURTHER ORDERED that Plaintiff will file his updated address with the Court
9    within thirty (30) days from the date of this order.
10          IT IS FURTHER ORDERED that, if Plaintiff fails to timely comply with this order,
11   the Court will dismiss this case without prejudice.
12          IT IS FURTHER ORDERED that the Clerk of the Court send a courtesy copy of
13   this order and complaint (ECF No. 1-1) to Plaintiff at Warm Springs Correctional Center.
14          DATED: September 16, 2019.
15
16                                              UNITED STATES MAGISTRATE JUDGE
17
18
19
20
21
22
23
24
25
26
27
28



                                                  -2-
